Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 7/27/2021.
Claims 1-7 are pending.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered. 
Response to Amendments and Arguments
Applicant's arguments with respect to claims 1-7 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20160267403 to Hoffart et al. (hereinafter “Hoffart”), and further in view of U.S. Patent Application Publication No. 20180101894 to Markoff et al. (hereinafter “Markoff”).
As to claim 1, Hoffart teaches a method of coordinating hairdressing services, comprising the steps of (computer implemented method for coordinating hairdressing services, par. 0004-0013): 
receiving, over a computer network at a remote server (par. 0004, i.e. “[0004] Systems and methods here may include embodiments for booking a stylist, including, via a server in communication with a data storage and a network, receiving a plurality of style photos, categorizing the received style photos, causing storage of the received categorized style photos in the data storage, receiving indications from a plurality of stylists for the stored photos, correlating, via the data storage, each stylist and their indicated photos, receiving a valid log-in credential and a current geographic location from a customer user mobile device via the network, sending the customer user a menu of style categories, receiving a category selection from the customer user, sending the customer user mobile device the categorized photos to view corresponding to the category selection, receiving, from the customer user mobile device via the network, a selection of one of the categorized photos, sending the customer user mobile device information for the plurality of stylists correlated to the selected photo, receiving from the customer user mobile device via the network, a selection of a stylist from the plurality of stylists correlated to the selected photo, and sending the selected photo to the selected stylist via the network.”) from an application program operating on a user mobile computing device, a search request for hairdressing services within a selected distance from the location of the user mobile computing device at the time of the request (Fig. 2A-2E, 7, par. 0046, “the users of the system could use any 
performing a search in a system database in electronic communication with the remote server (par. 0004, i.e. “[0004] Systems and methods here may include embodiments for booking a stylist, including, via a server in communication with a data storage and a network, receiving a plurality of style photos, categorizing the received style photos, causing storage of the received categorized style photos in the data storage, receiving indications from a plurality of stylists for the stored photos, correlating, via the data storage, each stylist and their indicated photos, receiving a valid log-in credential and a current geographic location from a customer user mobile device via the network, sending the customer user a menu of style categories, receiving a category selection from the customer user, sending the customer user mobile device the categorized photos to view corresponding to the category selection, receiving, from the customer user mobile device via the network, a selection of one of the categorized photos, sending the customer user mobile device information for the plurality of stylists correlated to the selected photo, receiving from the customer user mobile device via the network, a selection of a stylist from the plurality of stylists correlated to the selected photo, and sending the selected photo to the selected stylist via the network.”) for registered providers of hairdressing services with a home location within the selected distance from the location of the user mobile computing device (par. 0051, i.e. “the system may correlate user selections of styles with stylists who are part of the system in some embodiments called Hair Construction, which empowers them to perform these styles via their instructional videos and hairstyle recipes. Furthermore, stylists may have indicated that they are able 
transmitting over the computer network (par. 0004, i.e. “[0004] Systems and methods here may include embodiments for booking a stylist, including, via a server in communication with a data storage and a network, receiving a plurality of style photos, categorizing the received style photos, causing storage of the received categorized style photos in the data storage, receiving indications from a plurality of stylists for the stored photos, correlating, via the data storage, each stylist and their indicated photos, receiving a valid log-in credential and a current geographic location from a customer user mobile device via the network, sending the customer user a menu of style categories, receiving a category selection from the customer user, sending the customer user mobile device the categorized photos to view corresponding to the category selection, receiving, from the customer user mobile device via the network, a selection of one of the categorized photos, sending the customer user mobile device information for the plurality of stylists correlated to the selected photo, receiving from the customer user mobile device via the network, a selection of a stylist from the plurality of stylists correlated to the selected photo, and sending the selected photo to the selected stylist via the network.”) the search results to the user mobile computing device (par. 0057, Fig. 2A-2E, “FIG. 2E shows an example screenshot of a user mobile device with various stylists to choose from 258. In the example of FIG. 2E, the system indicates how close the stylist is to the GPS location of the mobile device 259. Further, in the example the system could map the stylists on a map to help determine the distance the stylist is from the user device. Another example feature may allow the user to select a stylist and then call the stylist via a button 260 on the mobile device display”); 

transmitting the request for services at the location of the user to the particular provider  (par. 0013, 0060-0062, Fig. 2A-2E, “via a server in communication with a data storage and a network, receiving a plurality of style photos, categorizing the received style photos, causing storage of the received categorized style photos in the data storage, receiving indications from a plurality of stylists for the stored photos, correlating, via the data storage, each stylist and their indicated photos, receiving a valid log-in credential and a current geographic location from a customer user mobile device via the network, sending the customer user a menu of style categories, receiving a category selection from the customer user, sending the customer user mobile device the categorized photos to view corresponding to the category selection, receiving, from the customer user mobile device via the network, a selection of one of the categorized photos, sending the customer user mobile device information for the plurality of stylists correlated to the selected photo, receiving from the customer user mobile device via the network, a selection of a stylist from the plurality of stylists correlated to the selected photo, and sending the selected photo to the selected stylist via the network.”…“after the user selects a style 206, the system could then send the selected style photos and/or recipe to certain stylists within a set geographical region from the user mobile device 220” );
receiving, over the computer network (par. 0004, 0013, i.e. “[0004] Systems and methods here may include embodiments for booking a stylist, including, via a server in communication with a data storage and a network, receiving a plurality of style photos, categorizing the received style photos, causing storage of the received categorized style photos in the data storage, receiving indications from a plurality of stylists for the stored photos, correlating, via the data storage, each stylist and their 
transmitting, over the computer network (par. 0004, 0013, i.e. “[0004] Systems and methods here may include embodiments for booking a stylist, including, via a server in communication with a data storage and a network, receiving a plurality of style photos, categorizing the received style photos, causing storage of the received categorized style photos in the data storage, receiving indications from a plurality of stylists for the stored photos, correlating, via the data storage, each stylist and their indicated photos, receiving a valid log-in credential and a current geographic location from a customer user mobile device via the network, sending the customer user a menu of style categories, receiving a category selection from the customer user, sending the customer user mobile device the categorized photos to view corresponding to the category selection, receiving, from the customer user mobile 
Hoffart does not explicitly teach wherein the response constitutes a counter-proposal and/or acceptance of the request for services, wherein said counter-proposal and/or acceptance specifies a service, a time, and a location; wherein the request comprises the particular provider traveling to the location of the user to provide the hairdressing services as claimed.
Markoff teaches wherein the response constitutes a counter-proposal and/or acceptance of the request for services, wherein said counter-proposal and/or acceptance specifies a service, a time, and a location; wherein the request comprises the particular provider traveling to the location of the user to provide the hairdressing services (Fig. 9A, par. 0021, 0036, 0089-0094, acceptance of the request for services including a service, a time and a location, on a user interface of booking/appointment, i.e. “When the user confirms the request (e.g., places an order), the computing device can provide the service request to the on-demand user-based service system with necessary user data so that the on-demand user-based service system can arrange the service between the user and the selected service provider. The user can provide additional information on the confirmation user interface feature, such as, for example, the specified location at which the user demands the services be rendered at (defaulted 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hoffart with the teaching of Markoff because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Markoff would allow Hoffart to facilitate “communicating the location of the user (e.g., where user-based services are to be rendered), the availability and optionally the location of the service providers, the types of services available, details specific to selected providers, fees and pricing information, can be aggregated and provided to the user in an efficient and user-friendly manner” (Markoff, par. 0003, 0015-0016);(KSR International Co. v. Teleflex Inc.,  550 USPQ2d 1385 (2007).)
As to claim 2, combination of Hoffart and Markoff teaches the method of claim 1, wherein the response to the request for services comprises an acceptance of the request (par. 0106, confirmation of appointment request).
.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffart, Markoff, and further in view of U.S. Patent Application Publication No. 20130173317 to Amr Higgy (hereinafter “Higgy”).
As to claim 3, combination of Hoffart and Markoff teaches the method of claim 1. The combination of Hoffart and Markoff does not explicitly teach wherein the response to the request for services comprises a counter-proposal from the particular provider as claimed.
Higgy teaches wherein the response to the request for services comprises a counter-proposal from the particular provider (Higgy, Fig. 2A, par. 0039, 0040, 0049, 0058, 0059, steps 208-216, sending/receiving/accepting proposal and/or counter proposal during negotiation process for a business activity.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Hoffart and Markoff with the teaching of Higgy because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Higgy would allow Hoffart to facilitate human activities in trading processes (KSR International Co. v. Teleflex Inc.,  550 USPQ2d 1385 (2007).)
As to claim 4, the rejection of claim 3 is hereby incorporated by reference, the combination of  Hoffart, Markoff and Higgy teaches the method of claim 3, further comprising the step of transmitting, over the computer network, the counter-proposal  (Higgy, Fig. 2A, par. 0039, 0040, 0049, 0058, 0059, 
As to claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of  Hoffart, Markoff and Higgy teaches the method of claim 4, further comprising the step of receiving, over the computer network, a response from the user application program to the counter-proposal  (Higgy, Fig. 2A, par. 0039, 0040, 0049, 0058, 0059, steps 208-216, sending/receiving/accepting proposal and/or counter proposal during negotiation process for a business activity.)
As to claim 6, the rejection of claim 5 is hereby incorporated by reference, the combination of  Hoffart, Markoff and Higgy teaches the method of claim 5, wherein the response from the user application program comprises an acceptance of the counter-proposal (Higgy, Fig. 2A, par. 0039, 0040, 0049, 0058, 0059, steps 208-216, sending/receiving/accepting proposal and/or counter proposal during negotiation process for a business activity.)
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168